DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending and currently under consideration for patentability.    
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second instance of claim 12 has been renumbered to claim 13.
Misnumbered of claim 13 has been renumbered to claim 14.
Misnumbered of claim 14 has been renumbered to claim 15.
Misnumbered of claim 15 has been renumbered to claim 16.
Misnumbered of claim 16 has been renumbered to claim 17.
Misnumbered of claim 17 has been renumbered to claim 18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Phrases that are being interpreted under 112(f) in claim 1 include “elastic means” and “pressure detection means”.  In claim 4,  “electrical connecting means”, “pressure reading means” and “pressure detection means” are interpreted under 112(f). In claim 5,  “ connecting means” is interpreted under 112(f). In claim 10,  “elastic means”, and “pressure detection means” are interpreted under 112(f). In claim 12,  “electrical connecting means”, “pressure reading means” and “pressure detection means” are interpreted under 112(f). In claim 13,  “l connecting means” is interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “connecting means” and “elastic means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin (US 20060270962 A1) in view of Aboul-Hosn (WO 0012148 A2).
In regard to Claim 1, McGuckin teaches a cannula (catheter, 10) for drainage of blood vessels (paragraph 0127) including: 
a tubular body (catheter tube, 11) provided with a first end (proximal end portion, 33) and with a second end (distal portion, 31), the latter being intended to be inserted inside a blood vessel of a patient (paragraph 0127)(figure 1), and provided with at least one main channel (central lumen, 40) extending between said ends said tubular body (11) (figure 6A) being movable between a home configuration (figure 11) and at least one extended configuration (figure 12), in which the diameter of said main channel is reduced with respect to the home configuration to allow it to be inserted into a patient's body (paragraphs 0142 and 0143); 
elastic means associated with said tubular body (11) and adapted to counteract the displacement from the home configuration to the extended configuration (paragraph 0142, catheter returns to position automatically).
However, McGuckin fails to teach a pressure detection means for detecting the pressure inside the patient’s blood vessel which are associated with said tubular body; said pressure detection means comprising at least one pressure sensor associated with said tubular body in the proximity of said second end, where said pressure sensor is arranged inside said main channel. 
Aboul- Hosn teaches an implantable catheter (abstract) comprising: a pressure detection means for detecting the pressure inside the patient's blood vessel which are associated with said tubular body (page 29, line 31- page 30, line 5); said pressure detection means comprise at least one pressure sensor (pressure transducers, 45 and 47) associated with said tubular body (cannulas and 50) in the proximity of said second end (figure 18 and 19), where said pressure sensor (45 or 47) is arranged inside said main channel (page 30, line 4). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify sensor location of McGuckin so that the sensor is at the second end of the main channel of the tubular body, similar to that disclosed by Aboul Hosn, so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 2, McGuckin in view of Aboul Hosn teaches the cannula according to claim 1. However, McGuckin fails to teach  that the pressure sensor is of the type of a pressure transducer. Aboul Hosn teaches wherein said pressure sensor is of the type of a pressure transducer (45, 47) (page 30, line 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 3, McGuckin in view of Aboul Hosn teaches the cannula according to claim 1. McGuckin teaches wherein said first (33) and second ends (31) define at least a first mouth and at least a second mouth respectively (figure 1), for the passage of the blood (paragraph 0127). However, McGuckin fails to teach that the  pressure sensor is arranged at said at said second mouth. Aboul- Hosn teaches wherein said pressure sensor is arranged at said at least a second mouth (47)(figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensor of McGuckin to include pressure sensors at the second mouth similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient both inside and outside of the cannula (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 4, McGuckin in view of Aboul Hosn teaches the cannula according to claim 1. However, McGuckin fails to teach pressure detection means comprise electrical connecting means of said pressure sensor to pressure reading means and wherein said tubular body comprises at least one connecting channel, separate from said main channel and adapted to contain said electrical connecting means.  Aboul Hosn teaches wherein said pressure detection means comprise electrical connecting means of said pressure sensor (45, 47) to pressure reading means (page 29, line 31- page 30, line 5: monitoring devices) and wherein said tubular body (inner cannula, 40) comprises at least one connecting channel (auxiliary lumen)(page 8: line 22-28) , separate from said main channel and adapted to contain said electrical connecting means (page 8: line 22-28) (figure 31). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 5, McGuckin in view of Aboul Hosn teaches the cannula according to claim 4. However, McGuckin fails to teach connecting channel is defined on said tubular body and wherein said pressure sensor is arranged outside said connecting channel , on said tubular body a hole being defined for the passage of the connecting means which protrude from the connecting channel. Aboul Hosn teaches wherein said connecting channel (auxiliary lumen)(page 8: line 22-28) is defined on said tubular body  (figure 31) and wherein said pressure sensor (45 and 47) is arranged outside said connecting channel , on said tubular body a hole (ports, 41 and 51) being defined for the passage of the connecting means which protrude from the connecting channel (auxiliary lumen or secondary lumen, 127 and 129) itself (page 29, line 31- page 30, line 5). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28). It would also be obvious to modify the lumen wall to include a hole defining the connecting channel of Aboul-Hosn in order to allow the pressure transducer to be electrically coupled to a power supply (Aboul Hosn:  page 8: line 22-28. 
Regarding Claim 6, McGuckin in view of Aboul Hosn teaches the cannula according to claim 5.  McGuckin teaches wherein said tubular body is defined in a single body piece (figure 3) and it comprises a plurality of said second mouths (venous openings, 46) defined at said second end(31) (figure 5). However, fails to teach said pressure sensor being located in the proximity of at least one of said second mouths. Aboul Hosn teaches the pressure sensor (47) being located in the proximity of at least one of said second mouths (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensor of McGuckin to include pressure sensors at the second mouth similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient both inside and outside of the cannula (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 7, McGuckin in view of Aboul Hosn teaches the cannula according to claim 1. McGuckin teaches wherein said tubular body (11) comprises at least one main body made of a flexible material (paragraph 0024) associated with said main body (11).  However, McGuckin fails to teach at least one connector and pressure sensor. Aboul Hosn teaches at least one connector (auxiliary lumen)(page 8: line 22-28), associated with said main body and defining said second end (distal end, 49) (figure 2), and wherein said pressure sensor (45, 47) is associated with said connector (auxiliary lumen) (page 8: line 22-28). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 8, McGuckin in view of Aboul Hosn teaches the cannula according to claim 7. However, McGuckin fails to teach a pressure sensor that is fixed to the inner wall of said connector delimiting said main channel.  Aboul Hosn teaches wherein said pressure sensor (45, 47) is fixed to the inner wall of said connector (figure 18) delimiting said main channel (main lumen, 52). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 9, McGuckin in view of Aboul Hosn teaches the cannula according to claim 8. However, McGuckin fails to teach a connecting channel is defined on said main body and by the fact that said hole is defined on said connector. Aboul Hosn teaches wherein said connecting channel (secondary lumens: 37, 38) is defined on said main body  (52) and by the fact that said hole (port, 41 and 51) is defined on said connector (37, 38) (figure 18) (page 29, line 31– page 30, line 14). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
In regard to Claim 10, McGuckin teaches a cannula (10) for drainage of blood vessels (paragraph 0127), the cannula comprising: 
a tubular body (11) including: 
a first end (33), a second end (, at least one main channel extending between said first end (33) and said second end (31), wherein 
said tubular body (11) being movable between a home configuration (figure 11) and at least one extended configuration (figure 12), in which the diameter of said main channel (40) is reduced with respect to the home configuration (paragraphs 0142 and 0143); 
elastic means associated with said tubular body (11) and configured to or adapted to counteract the displacement from the home configuration to the extended configuration (paragraph 0142, catheter returns to position automatically);
 	However, McGuckin fails to teach a pressure detection means for detecting the pressure inside the patient’s blood vessel which are associated with said tubular body; said pressure detection means comprising at least one pressure sensor associated with said tubular body in the proximity of said second end, where said pressure sensor is arranged inside said main channel.  Aboul- Hosn teaches an implantable catheter (abstract) comprising: a pressure detection means for detecting the pressure inside the patient's blood vessel which are associated with said tubular body (page 29, line 31- page 30, line 5); said pressure detection means comprise at least one pressure sensor (pressure transducers, 45 and 47) associated with said tubular body (cannulas and 50) in the proximity of said second end (figure 18 and 19), where said pressure sensor (45 or 47) is arranged inside said main channel (page 30, line 4). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul- Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul-Hosn page 29, line 31- page 30, line 5).
Regarding Claim 11, McGuckin in view of Aboul Hosn teaches the cannula according to claim 10. However, McGuckin fails to teach a pressure sensor that is a pressure transducer. Aboul Hosn teaches wherein said pressure sensor is of the type of a pressure transducer (45, 47) (page 30, line 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5).
 Regarding Claim 12, McGuckin in view of Aboul Hosn teaches the cannula according to claim 10. McGuckin teaches wherein said first (33) and second ends (31) define at least a first mouth and at least a second mouth respectively (figure 1), for the passage of the blood (paragraph 0127). However, McGuckin fails to teach a pressure sensor. Aboul- Hosn teaches wherein said pressure sensor is arranged at said at least a second mouth (47)(figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensor of McGuckin to include pressure sensors at the second mouth similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient both inside and outside of the cannula (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 13, McGuckin in view of Aboul Hosn teaches the cannula according to claim 10. However, McGuckin fails to teach a pressure detection means comprise electrical connecting means of said pressure sensor to pressure reading means and wherein said tubular body comprises at least one connecting channel, separate from said main channel and adapted to contain said electrical connecting means. Aboul Hosn teaches wherein said pressure detection means comprise electrical connecting means of said pressure sensor (45, 47) to pressure reading means and wherein said tubular body (inner cannula, 40) comprises at least one connecting channel (auxiliary lumen)(page 8: line 22-28) , separate from said main channel and adapted to contain said electrical connecting means (page 8: line 22-28) (figure 31). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 14, McGuckin in view of Aboul Hosn teaches the cannula according to claim 12. However, McGuckin fails to teach a connecting channel that is defined on said tubular body and wherein said pressure sensor is arranged outside said connecting channel, on said tubular body a being defined for the passage of the connecting means which protrude from the connecting channel. Aboul Hosn teaches wherein said connecting channel (auxiliary lumen)(page 8: line 22-28) is defined on said tubular body  (figure 31) and wherein said pressure sensor (45 and 47) is arranged outside said connecting channel (auxiliary lumen), on said tubular body a hole (ports, 41 and 51) being defined for the passage of the connecting means which protrude from the connecting channel (auxiliary lumen or secondary lumen, 127 and 129) itself (page 29, line 31- page 30, line 5). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28). It would be obvious to modify the lumen wall to include a hole defining the connecting channel of Aboul-Hosn in order to allow the pressure transducer to be electrically coupled to a power supply (Aboul Hosn:  page 8: line 22-28.
Regarding Claim 15, McGuckin in view of Aboul Hosn teaches the cannula according to claim 13.  McGuckin teaches wherein said tubular body is defined in a single body piece (figure 3) and it comprises a plurality of said second mouths (venous openings, 46) defined at said second end(31) (figure 5). However, fails to teach said pressure sensor being located in the proximity of at least one of said second mouths. Aboul Hosn teaches the pressure sensor (47) being located in the proximity of at least one of said second mouths (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensor of McGuckin to include pressure sensors at the second mouth similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient both inside and outside of the cannula (Aboul- Hosn page 29, line 31- page 30, line 5).
Regarding Claim 16, McGuckin in view of Aboul Hosn teaches the cannula according to claim 10. McGuckin teaches wherein said tubular body (11) comprises at least one main body made of a flexible material (paragraph 0024) associated with said main body (11).  However, McGuckin fails to teach at least one connector and pressure sensor. Aboul Hosn teaches at least one connector (auxiliary lumen)(page 8: line 22-28), associated with said main body and defining said second end (distal end, 49) (figure 2), and wherein said pressure sensor (45 and 47) is associated with said connector (auxiliary lumen) (page 8: line 22-28). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 17, McGuckin in view of Aboul Hosn teaches the cannula according to claim 15. However, McGuckin fails to teach a pressure sensor that is fixed to the inner wall of said connector delimiting said main channel. Aboul Hosn teaches wherein said pressure sensor (45, 47) is fixed to the inner wall of said connector (figure 18) delimiting said main channel (main lumen, 52). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn:  page 8: line 22-28).
Regarding Claim 18, McGuckin in view of Aboul Hosn teaches the cannula according to claim 16. However, McGuckin fails to teach a connecting channel that is defined on said main body and by the fact that said hole is defined on said connector. Aboul Hosn teaches wherein said connecting channel (secondary lumens: 37, 38) is defined on said main body  (52) and by the fact that said hole (port, 41 and 51) is defined on said connector (37, 38) (figure 18) (page 29, line 31– page 30, line 14). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubular body of McGuckin to include pressure sensors similar to that disclosed by Aboul Hosn so that the pressure can be monitored while the cannula is implanted in the patient (Aboul- Hosn page 29, line 31- page 30, line 5), and it would be obvious to modify the sensors to include a connection channel of Aboul-Hosn in order to receive the pressure sensor signal (Aboul Hosn: page 8: line 22-28).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180256848 A1, US 20180221560 A1, and US 20180126130 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781